DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25 - 43 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 25, the prior art of record fails to teach or fairly suggest an authentication unit configured to perform a face authentication process based on information regarding the detected subject and the face information stored in the storage unit, wherein, in a case in which the subject detected from the image contains a person, the control unit controls the zoom magnification based on the size of the person detected from the image to adjust the size of the face of the person within a photographing range even if a subject authenticated as a person with face information registered in advance is detected from the image, or a subject authenticated as a person with face information registered in advance is not detected from the image, and controls the zoom magnification such that a size of the face of the subject within the photographing range differs between a case in which the subject detected from the image is the subject authenticated as the person with face information registered in advance and a case in which the subject detected from the image is not the subject authenticated as the person with face information registered in advance; in combination with other elements of the claim.

Regarding claims 26 – 32 and 39 - 43, claims 26 – 32 and 39 - 43 are allowed as being dependent from allowed independent claim 25.

Regarding independent claim 33, the prior art of record fails to teach or fairly suggest a reference size setting unit configured to set a reference size of a subject used to control a zoom magnification; and a control unit configured to control the zoom magnification based on the reference size set by the reference size setting unit and a size of a subject detected from an image sequentially acquired, wherein if the subject is a person, the control unit controls the zoom magnification such that a size of a face of the subject within a photographing range differs according to an age of the subject; in combination with other elements of the claim.

Regarding claims 34 - 37, claims 34 - 37 are allowed as being dependent from allowed independent claim 33.

Regarding independent claim 38, the prior art of record fails to teach or fairly suggest performing a face authentication process based on face information registered in advance in a storage unit that stores face information, wherein, in the controlling, in a case in which the subject detected from the image contains a person, the zoom magnification is controlled based on the size of the person detected from the image to adjust the size of the face of the person within a photographing range even if a subject authenticated as a person with face information registered in advance is detected from 

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/27/2021
Primary Examiner, Art Unit 2696